HOLMES, Judge.
This is a tax case.
Following an adverse ruling by the administrative law judge, the State of Alabama Department of Revenue (Department) appealed to the Montgomery County Circuit Court. The circuit court granted the taxpayer’s motion to dismiss on the basis that the Department’s notice of appeal was not timely filed.
The Department appeals. We affirm.
The record reflects that the administrative law judge’s ruling was dated May 6, 1987. Approximately one month later, on June 5,1987, the Department issued a final assessment against the taxpayer in accordance with the ruling by the administrative law judge. The Department did not file its appeal in the circuit court until July 1, 1987, more than thirty days after the ruling by the administrative law judge.
Based upon this court’s decision in State v. Estate of Hill, 505 So.2d 1240 (Ala.Civ.App.1987), we can only conclude that the Department’s notice of appeal in the circuit court was not timely filed. Put another way, the operative facts and circumstances in the instant appeal are the same as in Hill. Therefore, Hill is dispositive.
The judgment of the circuit court is, therefore, due to be affirmed.
AFFIRMED.
BRADLEY, P.J., and INGRAM, J., concur.